
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 399
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mr. Israel submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the sacrifice of members of the
		  Armed Forces who are also mothers and the support provided by mothers of
		  members of the Armed Forces and mothers who are the spouse of members of the
		  Armed Forces.
	
	
		Whereas women comprise more than 15 percent of the United
			 States Armed Forces;
		Whereas almost 41 percent of the women serving in the
			 Armed Forces have children, and this statistic includes members who are single
			 mothers and mothers married to other members of the Armed Forces;
		Whereas almost 213,000 female members of the Armed Forces
			 have been deployed in Iraq or Afghanistan or elsewhere overseas in support of
			 the Global War on Terror;
		Whereas mothers who are married to members of the Armed
			 Forces are left as the sole parent with the children during the overseas
			 deployment of their spouse; and
		Whereas the mothers of members of the Armed Forces provide
			 emotional support and love to their children in uniform, especially when they
			 are serving in harm’s way: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the service and honors the
			 sacrifice of the approximately 147,000 members of the Armed Forces who are also
			 mothers;
			(2)recognizes the
			 support provided by mothers of members of the Armed Forces and by mothers who
			 are the spouse of members of the Armed Forces; and
			(3)recognizes that Americans owe a tremendous
			 debt for the service, patriotism, and fidelity of military mothers, mothers of
			 members of the Armed Forces, and military spouses given their unique sacrifices
			 and challenges in the service of the United States.
			
